Citation Nr: 0737724	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date prior to March 28, 2005 for 
entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant and friend



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from December 1955 to December 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In October 1988 the RO denied the veteran's claim for 
service connection for bilateral hearing loss, the veteran 
was sent notice of the denial that same month, and he did not 
appeal the decision.

2.  Following the October 1988 rating decision, an 
application to reopen the veteran's claim was first received 
on March 28, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2005, 
for a grant of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board notes that January and March 2006 letters, issued 
prior to the March 2006 rating decision on appeal, 
specifically informed the veteran of the type of evidence 
needed to support his claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, all 
appropriate documentation and records have been associated 
with the claims file.  Furthermore, the veteran was provided 
a hearing before the Board.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Additionally, the veteran submitted a letter 
in December 2006 stating that he had no other information or 
evidence to give VA to substantiate his claim.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

In a September 2005 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 90 percent 
rating effective March 28, 2005.  On appeal, the veteran 
contends that an effective date prior to March 2005 is 
warranted.  At the October 2007 hearing, the veteran's 
representative stated that the veteran first submitted a 
claim for hearing loss in July 1974, but noted that the claim 
for hearing loss was not adjudicated by the RO until October 
1988.  She asserted that service connection for hearing loss 
should be awarded as early as July of 1974, because the 
veteran's service medical records indicated complaints of 
hearing problems.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date of an award of service connection 
based on new and material evidence following an earlier 
denial is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Initially, the Board notes that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) decided Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In its decision, the Court concluded when an 
appellant was previously denied service connection which is 
later granted in a subsequent rating decision, only a request 
for revision premised on clear and unmistakable error (CUE) 
of the original rating decision can result in the assignment 
of an earlier effective date for the award.  The Court 
explained that the United States Court of Appeals for the 
Federal Circuit had made it clear that a decision of the 
Secretary was subject to revision only on the grounds of CUE, 
or upon the presentation of new and material evidence to 
reopen.  The Court also stated claims processed "as some form 
of freestanding claim for earlier effective dates" violate 
rules of finality.

Though in the present case, the veteran was denied service 
connection which was later granted in a subsequent rating 
decision like the appellant in Rudd, the Board finds that 
there is no problem in proceeding with a decision on the 
effective date element.  In the instant case the veteran, 
unlike the appellant in Rudd, filed an effective date claim 
as a downstream element to an initial grant of service 
connection.  As there is no "freestanding claim" for an 
earlier effective date, there is no violation of the rules of 
finality and the Board can proceed to a decision on the issue 
of effective date.  Id.

In the present case, the veteran's claim for bilateral 
hearing loss was previously denied in an October 1988 rating 
decision.  The veteran was notified of this decision in a 
November 1988 letter, but he did not appeal the decision.  
The veteran's claim to reopen was received on March 28, 2005.  
No correspondence or medical records were received by the RO 
between October 1988 and March 28, 2005 which could be 
construed as a claim to reopen.

The Board acknowledges that there is evidence in the record 
that the veteran submitted a claim for service connection for 
hearing loss in 1974.  However, this does not change the fact 
that the veteran was denied service connection for bilateral 
hearing loss in an unappealed October 1988 rating decision 
and that subsequent to that decision no claim to reopen was 
received until March 28, 2005.  The effective date of an 
award of service connection based on new and material 
evidence following an earlier denial is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  In the present case, 
the veteran's claim to reopen based on new and material 
evidence was received on March 28, 2005 and this is later 
than the date entitlement arose.  Therefore, applying the 
regulations in section 3.400(q)(1)(ii), the effective date of 
service connection is March 28, 2005, as it is the later 
date.

While the Board sympathizes with the veteran's position, VA 
is does not have the authority to change the laws pertaining 
to entitlement to the benefits authorized by Congress.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. 
West, 13 Vet. App. 376 (2000).  The Board notes, however, 
that the veteran is not without recourse as he remains free 
to file a claim of clear and unmistakable error with respect 
to the October 1988 rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Therefore, this claim is denied.


ORDER

Entitlement to an effective date prior to March 28, 2005 for 
entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


